SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

857/16
CA 15-01921
PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


ALEX C. MILLER, PLAINTIFF-RESPONDENT,

                    V                                               ORDER

KIRK HOWARD, ET AL., DEFENDANTS,
AND AMORE’S USED CARS & REPAIRS, INC.,
DEFENDANT-APPELLANT.


RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (WILLIAM K. KENNEDY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANCIS M. LETRO, ESQ., BUFFALO (FRANCIS M. LETRO OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

PILARZ LAW FIRM, BUFFALO (MICHAEL PILARZ OF COUNSEL), FOR DEFENDANTS
CHARLES HARBEL POST NO. 892 AMERICAN LEGION OF ALLEGANY, N.Y. AND
AUDREY J. WILLIAMS.

NASH CONNORS, BUFFALO (DANIEL CONNORS OF COUNSEL), FOR DEFENDANTS
KIRK HOWARD, MARI L. HOWARD AND WILLIAM C. HOWARD, JR.


     Appeal from an order of the Supreme Court, Cattaraugus County
(Paula L. Feroleto, J.), entered January 26, 2015. The order, among
other things, denied in part the motion of defendant Amore’s Used Cars
& Repairs, Inc. seeking to compel plaintiff to respond to its Notice
to Admit.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on August 10, 2016, and filed in the
Cattaraugus County Clerk’s Office on January 10, 2017,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered: April 28, 2017                         Frances E. Cafarell
                                                Clerk of the Court